Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) [#] is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al, U.S. Patent Publication No. 20200005708 in view of Jeon et al, U.S. Patent Publication No. 20170337875.

Consider claim 1, Hwang teaches a display apparatus comprising: a first thin-film transistor (see Hwang figure 3, element T1) including a semiconductor layer (see 

a second thin-film transistor configured to transmit a data signal received through a data line to the first thin-film transistor according to a first scan signal received through a first scan line (see Hwang figure 1, element T2, 171, 151 and paragraph 0060 where When the second transistor T2 is turned on according to the scan signal Sn transmitted through the scan line 151, the data voltage Dm transmitted through the data line 171 is transmitted to the first electrode S1 of the driving transistor T1.).

Hwang is silent regarding a first electrode arranged between the substrate and the semiconductor layer.  However it would have been obvious to arrange Hwang’s G1-2 between the substrate and the semiconductor layer and G1 above the semiconductor layer would have been straight forward rearrangement of parts without altering the functionality of the rearranged parts.  Therefore, since has been held that mere rearrangement parts of an invention in a way that does 

Hwang is silent regarding a third thin-film transistor configured to transmit a first voltage to the first electrode according to a second scan signal received through a second scan line.  In a related field of endeavor, Jeon teaches a third transistor connected to a driving transistor so as to compensate for a deviation of a threshold voltage of a driving transistor (see Jeon figure 2, element ST2, SCAN2 and paragraphs 0048-0064 specifically for example paragraphs 0053-0055).  One of ordinary skill in the art would have been motivated to have modified Hwang to have incorporated the teachings of Jeon so as to compensate for a deviation of a threshold voltage of a driving transistor using known techniques with predictable results. 

Consider claim 2, Hwang as modified by Jeon teaches all the limitations of claim 1 and further teaches wherein the first voltage is a voltage corresponding to a voltage difference between the data signal and a threshold voltage of the first thin-film transistor (see Jeon paragraphs 0058-0063 where pixel driving circuit can sense the threshold voltage Vth of the driving transistor DT stored in the 

Consider claim 3, Hwang as modified by Jeon teaches all the limitations of claim 1 and further teaches wherein the driving gate electrode and the first electrode overlap each other with the semiconductor layer between the driving gate electrode and the first electrode (see Hwang figure 3, element G1-2, G1, S1, D1 and paragraph 0051 where T1 includes a gate electrode G1 (referred to as a driving gate electrode) disposed under a polycrystalline semiconductor layer. The polycrystalline semiconductor layer includes S1, D1, and a channel disposed therebetween and Jeon figure 6, element 170, 120, 150, 140 and paragraph 0105).

Consider claim 4. Hwang as modified by Jeon teaches all the limitations of claim 3, and further teaches wherein the first electrode is connected to the third thin-film transistor (see Jeon figure 2, element ST3).

Consider claim 5, Hwang as modified by Jeon teaches all the limitations of claim 1 and further teaches wherein the first thin-film transistor further includes a driving source electrode and a driving drain electrode (see Hwang figure 3, element S1, G1), and the second thin-film transistor further includes a switching 

Consider claim 6, Hwang as modified by Jeon teaches all the limitations of claim 5 and further teaches wherein the switching gate electrode of the second thin-film transistor is connected to the first scan line (see Hwang figure 1, element 151), the switching source electrode of the second thin-film transistor is connected to the data line (see Hwang figure 1, element 171), and the switching drain electrode of the second thin-film transistor is connected to the driving source electrode of the first thin-film transistor (see Hwang figure 1, T1, S1).

Consider claim 7, Hwang as modified by Jeon teaches all the limitations of claim 6 and further teaches wherein the second thin-film transistor is turned on according to the first scan signal and transmits the data signal received through the data line to the driving source electrode of the first thin-film transistor (see Hwang figure 1, element T2, T1 and paragraph 0059-0060 where second electrode D2 of the second transistor T2 is connected to the first electrode S1 of the driving transistor T1. When the second transistor T2 is turned on according to the scan signal Sn transmitted through the scan line 151, the data voltage Dm transmitted through the data line 171 is transmitted to the first electrode S1 of the driving transistor T1.).



Consider claim 9, Hwang as modified by Jeon teaches all the limitations of claim 8 and further teaches wherein the fourth thin-film transistor (see Hwang figure 1, element T4) is connected to the third thin-film transistor (see Jeon figure 2, element ST3 where incorporation of the teachings of Jeon would electrically connect Hwang’s T4 with ST3).

Consider claim 19, Hwang as modified by Jeon teaches all the limitations of claim 1 and further teaches wherein the substrate includes polyimide (PI) (see Hwang paragraph 0089 where organic light emitting diode display includes substrates 110 and 110-1 including, for example, plastic or polyimide (PI), and barrier layers 111 and 111-1 respectively disposed thereon).



a second thin-film transistor configured to transmit a data signal received through a data line to the first thin-film transistor according to a first scan signal received 

a third thin-film transistor configured to transmit a voltage corresponding to a voltage difference between the data signal and a threshold voltage of the first thin-film transistor to the first electrode according to a second scan signal received through a second scan line (see Jeon figure 2, element ST2, SCAN2 and paragraphs 0048-0064 specifically for example paragraphs 0053-0055); and 

an organic light-emitting diode electrically connected to the first thin-film transistor and including a pixel electrode, an intermediate layer, and an opposite electrode (see Hwang figure 1, OLED and paragraph 0159  where organic light emitting diode OLED made of the pixel electrode, the organic emission layer, and the common electrode on the transistor is disclosed).

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al, U.S. Patent Publication No. 20200005708 and Jeon et al, U.S. Patent Publication No. 20170337875 in view of Kim et al, U.S. Patent Publication No. 20140034923.


Hwang is silent regarding a first storage capacitor including the driving gate electrode and an upper electrode overlapping the driving gate electrode with an insulating layer between the upper electrode and the driving gate electrode.  In the same field of endeavor, Kim teaches a storage capacitor including a driving gate electrode and an upper electrode overlapping a driving gate electrode with an insulating layer between an upper electrode and a driving gate electrode so as to form a storage capacitor for a pixel (see Kim figure 1, element Cst; figure 4, element Cst, 127, 125h and paragraphs 0085-0086 where storage capacitor Cst is formed thereon to overlap the driving gate electrode 125a.  driving gate electrode 125a also plays a role of the first storage capacitor plate 125h, the second gate insulating layer 142 becomes a dielectric material, and storage capacitance is determined by the charge accumulated in the storage capacitor Cst, and by the voltage between both capacitor plates 125a and 127).  One of ordinary skill in the art would have been motivated to have modified Hwang with the teachings of Kim so as to form a storage capacitor for a pixel using known techniques with predictable results.

Consider claim 11, Hwang as modified by Jeon teaches all the limitations of claim 1.   Hwang is silent regarding a second electrode interposed between the 

Kim teaches a storage capacitor including a gate electrode and an electrode overlapping a gate electrode with an insulating layer between an electrode and a gate electrode so as to form a capacitor for a pixel (see Kim figure 1, element Cst; figure 4, element Cst, 127, 125h and paragraphs 0085-0086 where storage capacitor Cst is formed thereon to overlap the driving gate electrode 125a.  driving gate electrode 125a also plays a role of the first storage capacitor plate 125h, the second gate insulating layer 142 becomes a dielectric material, and storage capacitance is determined by the charge accumulated in the storage capacitor Cst, and by the voltage between both capacitor plates 125a and 127).  One of ordinary skill in the art would have been motivated to have modified Hwang/Jeon with the teachings of Kim so as to form a capacitor for a pixel using known techniques with predictable results.

Consider claim 12, Hwang as modified by Jeon and Kim teaches all the limitations of claim 11 and further teaches wherein the second electrode is spaced apart from the driving gate electrode (see Kim figure 1, element Cst; figure 4, element Cst, 127, 125h and paragraphs 0085-0086 where storage capacitor Cst is formed thereon to overlap the driving gate electrode 125a.  driving gate electrode 125a also plays a role of the first storage capacitor plate .

Allowable Subject Matter
Claims13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claimed invention recites 
Claim 13 “The display apparatus of claim 11, further comprising: a barrier layer arranged on the substrate; and a buffer layer arranged on the barrier layer. wherein the first electrode is directly on the barrier layer.
Claims 14-18 are dependent upon claim 13.
The following prior arts are representative of the state of the prior art:  
Park et al, U.S. Patent Publication No. 20200118508 (figure 3)
Hwang et al, U.S. Patent Publication No. 20200005708 (figure 3)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including further comprising: a barrier layer arranged on the substrate; and a 

These features find support at least at figure 5 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 13-18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida et al, U.S. Patent Publication No. 20210020662 (display device), Xu, U.S. Patent Publication No. 20190362674 (pixel circuit). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625